Citation Nr: 0621909	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  97-33 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for the 
postoperative residuals of an epigastric hernia. 

2. Entitlement to a rating higher than 10 percent for serum 
hepatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1973 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 2003, the Board remanded the claims for 
additional development.  Subsequent to that development, in a 
November 2004 rating decision, the RO increased the rating 
for the hernia to 10 percent, based upon a painful and tender 
scar, effective from the date of claim.  

The issues referred to the RO by the Board were adjudicated 
in a September 2005 rating decision, but the issues are not 
in appellate status.

FINDINGS OF FACT

1. The postoperative residuals of epigastric hernia are a 
healed wound and no indication for the need of a belt for 
support; and a painful scar with no functional limitation. 

2. Serum hepatitis is not manifested liver damage, 
gastrointestinal disturbance, or other therapeutic measures; 
or daily fatigue, malaise, and anorexia, requiring dietary 
restriction or continuous medication, or incapacitating 
episodes. 

CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
postoperative residuals of an epigastric hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7339 (2005), 4.118, Diagnostic 
Code 7804 (2001), 4.118, Diagnostic Code 7804 (2005).

2. The criteria for a rating higher than 10 percent for serum 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7345 (2005).

      
      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the initial adjudication in 1997 preceded the enactment 
of the VCAA in 2000, the VCAA notice by letters, dated in 
March 2003 and March 2004, obviously came after the 
adjudication and did not comply with the requirement that the 
notice must precede the adjudication.  However the procedural 
defect was cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claims as he had the opportunity to 
submit additional argument and evidence and to address the 
issue at a hearing.  The claims were then readjudicated 
following the notice as evidenced by the supplemental 
statement of the case in September 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

As for the content of the notice, the notice included the 
type of evidence needed to substantiate the claims for 
increase, namely, that the disabilities were worse.  The 
veteran was informed that VA would obtain VA records and that 
he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claims for increase, that is, 
the date of receipt of the claims. 

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet.App. 473 
(notice of the elements of the claim, except for the degree 
of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, since the degree of the disability is the issue 
on appeal, the notice, pertaining to the degree of 
disability, was contained in the statement of the case as 
required by 38 U.S.C.A. § 7105(d).  Any defect with respect 
to the notice of degree of disability assignable under 
Dingess at 19 Vet. App. 473 has not prejudiced the veteran's 
claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records, the 
veteran has been afforded several VA examinations. 


As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. §§ 4.1, 4.41. 

Postoperative Residuals of an Epigastric Hernia

Service connection was established for residuals of an 
epigastric hernia in September 1990.  A noncompensable 
evaluation was assigned under DC 7339 (postoperative hernia).  
That rating was in place until the veteran filed his current 
claim for increase in April 1997.  In connection with the 
current claim, the RO increased the rating to 10 percent on 
the basis of the surgical scar under DC 7804 (scars), 
effective from February 1993.  During the pendency of the 
appeal, rating criteria for evaluating scars were amended, 
effective August 30, 2002.  A separate compensable rating 
under DC 7339 (postoperative hernia) has not be assigned. 

Under DC 7339, the criteria for a compensable rating, 20 
percent, are a small, postoperative hernia that is not 
well-supported by a belt under ordinary conditions, or a 
healed hernia or postoperative wounds with weakening of the 
abdominal wall and indication for a supporting belt.  
38 C.F.R. § 4.114, Diagnostic Code 7339.  

On VA examinations, dated in May 1997, August 1998, December 
2001, October 2002 and June 2005, there are consistent 
findings of a well-healed hernia with no recurrence or 
complications since surgery in 1979.  On VA examination in 
October 2002, no disability or loss of function was found.  
Similar findings were made on VA examination in June 2005.  
VA records have been reviewed and are wholly consistent with 
the findings on the VA examinations.  

In the absence of findings of a small, postoperative hernia 
that is not well-supported by a belt under ordinary 
conditions, or a healed hernia or postoperative wounds with 
weakening of the abdominal wall and indication for a 
supporting belt, the criteria for 20 percent rating under DC 
7339 have not been demonstrated. 

As for the surgical scar, under the criteria (old) in effect 
prior to 2002, a 10 percent rating, the maximum rating, was 
assignable for a scar that was painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2000).  A scar 
may also have been rated as ulcerated or on limitation of 
function.  38 C.F.R. § 4.118, DCs 7803, 7805 (2000). 

Under the current criteria, a 10 percent rating, the maximum 
rating, is assignable for a scar that is painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2005).  A scar may 
also be rated as unstable or on limitation of function.  
38 C.F.R. § 4.118, DCs 7803, 7805 (2005).

On VA examination in June 2005, no limitation of function was 
found to warrant a separate compensable rating under either 
the old or current criteria, applying DC 7805.  Also, there 
is no evidence of an ulcerated or unstable scar to warrant a 
separate compensable rating under either the old or current 
criteria, applying DC 7803.  And there is no evidence that 
the scar covers an area exceeding six square inches, applying 
the current criteria of DC 7801, or 144 square inches, 
applying the current criteria of DC 7802. 



In view of the foregoing, the preponderance of the evidence 
is against a rating higher than 10 percent for the 
postoperative residuals of an epigastric hernia under either 
DC 7339 or the old criteria of DCs 7803, 7804, and 7805 and 
the current criteria of DCs 7801 to 7805, and the benefit-of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b). 

Serum Hepatitis

Service connection was established for serum hepatitis in 
April 1992.  A noncompensable rating was assigned under DC 
7345 and was in place until the veteran filed his current 
claim for increase in April 1997, when a 10 percent rating 
was assigned effective from December 1996.  Service 
connection for hepatitis C has been denied. 

During the pendency of the appeal, the rating criteria for 
evaluating hepatitis were amended, effective July 2, 2001.  
Under the criteria (old) in effective prior to July 2001, the 
criteria for the next higher rating, 30 percent, were minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures.  38 C.F.R. § 
4.114, DC 7345 (2000).

Under the current criteria, the criteria for the next higher 
rating, 20 percent, are daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  38 C.F.R. 
§ 4.114, DC 7345 (2005).

Analysis 

The veteran asserts that he should be rated higher because he 
has been on interferon; however, interferon was prescribed 
for treatment of Hepatitis C, a nonservice-connected 
disability. 
The record shows that the veteran had serum or type A 
hepatitis related to service and a diagnosis of hepatitis C 
first documented 19 years after service, which was unrelated 
to service.  On VA examination in May 1997, a VA physician 
reported that the veteran's hepatitis symptoms, including 
mild hepatosplenomegaly, were most likely secondary to 
nonservice-connected conditions. 

On VA examination in August 1998, there was no evidence of 
liver damage.  

In October 2001, a VA physician submitted a statement that he 
was treating the veteran for chronic hepatitis C. 

On VA examination in December 2001, it was noted that the 
veteran had begun interferon treatment and had been 
unemployed during the treatment.  Liver function tests 
conducted at that time were normal.

On VA examination in October 2002, the VA examiner found no 
evidence of serum hepatitis. 

On VA examination in June 2005, the veteran had no residuals 
of infectious hepatitis.  

There is no medical evidence that serum hepatitis has 
resulted in liver damage, gastrointestinal disturbance, or 
other therapeutic measures, and the old criteria for a 30 
percent rating under DC 7345 have not been met.  

And there is no medical evidence that serum hepatitis has 
resulted in daily fatigue, malaise, and anorexia, requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes, and the current criteria for a 20 
percent rating under DC 7345 have not been met.  .

As the preponderance of the evidence is against a rating 
higher than 10 percent for the serum hepatitis under either 
the old criteria of DC 7345 or the current criteria of DC 
7345, the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 
Extraschedular Consideration

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular ratings 
assigned are adequate in this case.  The veteran's reported 
unemployment has been due to nonservice-connected hepatitis 
C.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service under 
38 C.F.R. § 3.321 is not warranted.  


ORDER

A rating higher than 10 percent for postoperative residuals 
of an epigastric hernia, is denied.

A rating higher than 10 percent for serum hepatitis  is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


